Exhibit 10.6

 

 

INTERCREDITOR AGREEMENT

 

Dated as of November 4, 2003

 

by and among

 

BANK OF AMERICA, N.A., as Collateral Agent

 

and

 

U.S.  RESTAURANT PROPERTIES OPERATING L.P. (“USRP Operating”),
USRP FUNDING 2002-A, L.P. (the “General SPE”),
USRP (S&C), LLC, a Texas limited liability company (“S&C”),
USRP (JV1), LLC, a Texas limited liability company (“JV1”),
USRP/HCI PARTNERSHIP 1, L.P., a Texas limited partnership (“HCI”),
USRP HOLDING CORP., a Texas corporation (“USRP Holding),
as, collectively, the “Borrower,”



USRP MANAGING, INC. (the “General Partner”),
the General Partner of the Borrower, as a Guarantor,
U.S.  RESTAURANT PROPERTIES, INC. (the “USRP REIT”),
as a Guarantor, and
THE SUBSIDIARIES OF THE BORROWER, GENERAL PARTNER AND THE USRP REIT
FROM TIME TO TIME PARTY HERETO,
as guarantors (the “Guarantors”; collectively, with  the Borrower, the “Credit
Parties”),



and

 

CERTAIN OF THE CREDITORS OF THE CREDIT PARTIES

 

 

--------------------------------------------------------------------------------


 

Table of Contents

 

SECTION 1

DEFINITIONS

 

 

 

 

SECTION 2

THE COLLATERAL AGENT

 

 

Section 2.1

Appointment and Authorization.

 

 

Section 2.2

Duties.

 

 

Section 2.3

Agents and Attorneys-in-fact.

 

 

Section 2.4

Limitation on Liability.

 

 

Section 2.5

Reliance.

 

 

Section 2.6

Notice of Default.

 

 

Section 2.7

No Representations.

 

 

Section 2.8

Indemnification.

 

 

Section 2.9

Resignation and Removal of Collateral Agent.

 

 

Section 2.10

Collateral Agent under Security Instruments.

 

 

 

 

 

SECTION 3

ENFORCEMENT, PRIORITY AND DISTRIBUTION OF COLLATERAL PROCEEDS

 

 

Section 3.1

Enforcement With Respect to Collateral.

 

 

Section 3.2

Cooperation of Secured Parties.

 

 

Section 3.3

Priority of Interests.

 

 

Section 3.4

Distributions.

 

 

Section 3.5

Waivers of Rights.

 

 

Section 3.6

Additional Collateral.

 

 

Section 3.7

Pari Passu Nature of Obligations.

 

 

Section 3.8

Payments.

 

 

 

 

 

SECTION 4

REPRESENTATIONS AND WARRANTIES

 

 

Section 4.1

Representation of the Revolver Agent.

 

 

Section 4.2

Representation of the Term Loan Agent.

 

 

Section 4.3

Representations of All Signatories.

 

 

 

 

 

SECTION 5

AGREEMENTS AMONG THE SECURED PARTIES

 

 

Section 5.1

Independent Actions by Secured Parties.

 

 

Section 5.2

Relation of Secured Parties.

 

 

 

 

 

SECTION 6

MISCELLANEOUS

 

 

Section 6.1

Entire Agreement and Consistent Provisions; Closing Date.

 

 

Section 6.2

Notices.

 

 

Section 6.3

Successors and Assigns.

 

 

Section 6.4

Consents, Amendment, Waivers.

 

 

Section 6.5

Governing Law.

 

 

Section 6.6

Counterparts.

 

 

Section 6.7

Sale of Interest.

 

 

Section 6.8

Severability; Repurchase in the Event of Avoidance Actions.

 

 

Section 6.9

Terms of Agreement.

 

 

Section 6.10

Delivery Payments.

 

 

Section 6.11

Reimbursement/Indemnification.

 

 

i

--------------------------------------------------------------------------------


 

Schedules

 

Schedule A – Form of ICA Joinder Agreement

 

ii

--------------------------------------------------------------------------------


 

INTERCREDITOR AGREEMENT

 

This INTERCREDITOR AGREEMENT, dated as of November 4, 2003 (this “Agreement”) is
by and among:

 

a.                                       Each of the “Lenders” (such “Lenders”
being referred to herein as the “Revolving Lenders”) under that certain $50
million revolving Credit Agreement dated as of the date hereof among U.S. 
RESTAURANT PROPERTIES OPERATING L.P., a Delaware limited partnership (“USRP
Operating” or the “Principal Borrower”), USRP FUNDING 2002-A, L.P., a Texas
limited partnership (the “General SPE”); USRP (S&C), LLC, a Texas limited
liability company (“S&C”), USRP (JV1), LLC, a Texas limited liability company
(“JV1”), USRP/HCI PARTNERSHIP 1, L.P., a Texas limited partnership (“HCI”), USRP
HOLDING CORP., a Texas corporation (“USRP Holding”; and together with the
Principal Borrower, the General SPE, S&C, JV1 and HCI, the “Borrower”), USRP
MANAGING, INC., a Delaware corporation and the general partner of USRP
Operating, as a Guarantor (the “General Partner”), U.S. RESTAURANT PROPERTIES,
INC., a Maryland corporation, as a Guarantor (“USRP REIT”), the Subsidiary
Guarantors (as defined therein; collectively with the General Partner and USRP
REIT, the “Guarantors”), the Lenders (as defined therein), BANK OF AMERICA,
N.A., as Agent for the Lenders (in such capacity, the “Revolver Agent”;
collectively with the Revolving Lenders, the “Revolver Creditors”) and as
issuing lender and BANC OF AMERICA SECURITIES LLC, as Sole Lead Arranger and
Sole Book Manager (as the same may be amended, restated, supplemented or
otherwise modified from time to time, the “Revolving Credit Agreement”);

 

b.                                      Each of the “Lenders” (such “Lenders”
being referred to herein as the “Term Loan Lenders”) under that certain $35
million Term Loan Credit Agreement dated as of the date hereof among the
Borrower, the Guarantors, the Lenders (as defined therein), BANK OF AMERICA,
N.A., as Agent for the Lenders (in such capacity, the “Term Loan Agent”;
collectively, with the Term Loan Lenders, the “Term Loan Creditors”) and BANC OF
AMERICA SECURITIES LLC, as Sole Lead Arranger and Sole Book Manager (as the same
may be amended, restated, supplemented or otherwise modified from time to time,
the “Term Loan Agreement”);

 

c.                                       Bank of America, N.A., a national
banking association (“Bank of America”), as Revolving Agent, as Term Loan Agent
and as collateral agent (in such capacity, and together with its successors and
permitted assigns, the “Collateral Agent”) for the Revolver Creditors and the
Term Loan Creditors (collectively, the “Secured Parties”); and

 

d.                                      The Borrower and each of the Guarantors
(collectively, the “Credit Parties”).

 

All capitalized terms used in this Agreement shall have the meanings assigned
thereto in Section 1.

 

R E C I T A L S:

 

A.                                   Pursuant to the Revolving Credit Agreement,
the Revolving Lenders have made or have committed to make certain loans and
advances to the Borrower (the “Revolving Loans”) and have issued or have
committed to issue letters of credit for the benefit of the Borrower (the
“Revolving LCs”; collectively with the Revolving Loans, the “Revolving
Advances”).  The Guarantors have guaranteed repayment of the Revolving Advances
and all other amounts due and owing by the Borrower under the Revolving Credit
Agreement and the “Credit Documents” as defined therein (the “Revolving Credit
Documents”).

 

B.                                     Pursuant to the Term Loan Agreement, the
Term Loan Lenders have made or have committed to make certain term loans and
advances to the Borrower (the “Term Loans”). The Guarantors have guaranteed
repayment of the Term Loans and all other amounts due and owing by the Borrower
under the Term Loan Agreement and the “Credit Documents” as defined therein (the
“Term Loan Documents”; collectively, with the Revolving Credit Documents, the
“Subject Documents”).

 

C.                                     The Revolving Advances and the other
amounts due and owing by Borrower under the Revolving Credit Documents
(collectively, the “Revolving Loan Obligations”) and the Term Loans and the
other amounts due and owing by Borrower under the Term Loan Documents
(collectively, the “Term Loan Obligations”) are each secured by (i) that certain
Pledge and Security Agreement entered into by USRP Holding as of the date hereof
in

 

--------------------------------------------------------------------------------


 

favor of the Collateral Agent and for the benefit of the Secured Parties; (ii)
that certain Pledge and Security Agreement entered into by USRP Operating as of
the date hereof in favor of the Collateral Agent and for the benefit of the
Secured Parties; (iii) each of the “Security Documents” as defined in the
Revolving Credit Agreement; and (iv) each of the “Security Documents” as defined
in the Term Loan Agreement (collectively, the “Security Instruments”).

 

D.                                    This Agreement is for the purpose of
governing, inter alia, the allocations of Distributions (as defined herein)
among the Revolver Creditors and the Term Loan Creditors.

 

NOW, THEREFORE, in consideration of the premises and other good and valuable
consideration, the sufficiency and receipt of which are hereby acknowledged, the
parties hereto hereby agree as follows:

 


SECTION 1

 


DEFINITIONS


 

Capitalized terms used herein and not otherwise defined shall have the meanings
given to such terms in the Revolving Credit Agreement.  The following terms
shall have the meanings assigned to them below in this Section 1 or in the
provisions of this Agreement referred to below:

 

“Additional Lien” shall have the meaning assigned thereto in Section 3.6 below.

 

“Affiliate” means, with respect to any Person, any other Person (i) directly or
indirectly controlling or controlled by or under direct or indirect common
control with such Person or (ii) directly or indirectly owning or holding five
percent (5%) or more of the Capital Stock in such Person.  For purposes of this
definition, “control” when used with respect to any Person means the power to
direct the management and policies of such Person, directly or indirectly,
whether through the ownership of voting securities, by contract or otherwise;
and the terms “controlling” and “controlled” have meanings correlative to the
foregoing.

 

“Agent Parties” or “Agent Party” shall have the meaning assigned thereto in
Section 2.4 below.

 

“Agreement” shall have the meaning assigned thereto in the introductory
paragraph hereof.

 

“Bank of America” shall have the meaning assigned thereto in clause (c) of the
introductory paragraph hereof.

 

“Borrower” shall have the meaning assigned thereto in clause (a) of the
introductory paragraph hereof.

 

“Business Day” shall mean any day which is not a Saturday, Sunday or a day on
which commercial banks are authorized or obligated by law, executive order or
governmental decree to be closed in Charlotte, North Carolina or Chicago,
Illinois.

 

“Closing Date” shall mean the date hereof.

 

“Collateral” shall mean all assets (including, without limitation, real
property, personal property and fixtures) of the Borrower and the Subsidiary
Guarantors, both tangible and intangible, subject to the Liens established by
the Security Instruments.

 

“Collateral Agent” shall have the meaning assigned thereto in clause (c) of the
introductory paragraph hereof.

 

 “Collateral Proceeds” shall mean and include the proceeds of any sale or
disposition of any of the Collateral in connection with (i) the enforcement of
the Liens granted pursuant to the Security Instruments or (ii) any other
exercise of the rights of the Collateral Agent on behalf of the Secured Parties
pursuant to the Security Instruments and this Agreement.

 

2

--------------------------------------------------------------------------------


 

“Credit Parties” shall have the meaning assigned thereto in clause (d) of the
introductory paragraph hereof.

 

“Default Notice” shall have the meaning assigned thereto in Section 3.2(a)
below.

 

“Disallowed Obligation” shall have the meaning ascribed thereto in
Section 6.8(a) below.

 

“Distribution” shall mean any and all payments or distributions (direct or
indirect) of any kind or character (whether such payments or distributions are
attributable to Collateral or to assets or property other than Collateral and
whether in the form of cash or any other property) in respect of any of the
Secured Obligations, including, without limitation:

 

(i)                                     any voluntary payment or distribution
with respect to the Secured Obligations (including any prepayment (whether
optional or otherwise) or any purchase of any of the Secured Obligations) by any
Credit Party;

 

(ii)                                  any setoff or assertion of a banker’s lien
or similar right (including, without limitation, any secured lien arising
therefrom under the Bankruptcy Code);

 

(iii)                               any distribution of proceeds from any
exercise of rights or remedies by any Secured Party (including, without
limitation, any Collateral Proceeds);

 

(iv)                              all payments and other distributions
(including, without limitation, payments made through setoff of deposit balances
or otherwise or payments or recoveries from any security interest granted to any
Secured Party) made pursuant to the terms of any Security Instrument or the
exercise of any rights (statutory or otherwise) by Revolver Agent, Term Loan
Agent or any Agent Party;

 

(v)                                 any cash collateralization of any obligation
in respect of any Letter of Credit or other Secured Obligation; and

 

(vi)                              any payment or other distribution from the
estate of any Credit Party in connection with any Bankruptcy Event.

 

“Enforcement” shall mean taking any action seeking remedies with respect to the
Collateral or pursuing enforcement (judicial or otherwise) with respect to any
of the Liens granted under the Security Instruments.  For the avoidance of
doubt, “Enforcement” shall not include (i) filing any involuntary petition of
bankruptcy or similar action with respect to any Credit Party or (ii) any action
permitted by Section 5.1.

 

“Enforcement Notice” shall mean any written notice delivered in accordance with
Section 2.2(a) of this Agreement stating that an Event of Default has occurred
and identifying the document(s) under which such Event of Default has occurred,
and clearly identified as any Enforcement Notice as required by Section 2.6
below.

 

“General Partner” shall have the meaning assigned thereto in clause (a) of the
introductory paragraph hereof.

 

“General SPE” shall have the meaning assigned thereto in clause (a) of the
introductory paragraph hereof.

 

“Guarantors” shall have the meaning assigned thereto in clause (a) of the
introductory paragraph hereof.

 

“HCI” shall have the meaning assigned thereto in clause (a) of the introductory
paragraph hereof.

 

“ICA Joinder Agreement” shall mean an ICA Joinder Agreement substantially in the
form of Exhibit C, as the same may be executed and delivered by a transferee or
assignee of a Secured Party hereto.

 

“Indemnified Liabilities” shall have the meaning assigned thereto in Section 2.8
below.

 

3

--------------------------------------------------------------------------------


 

“Indemnity Share” shall have the meaning assigned thereto in Section 2.8 below.

 

“Intercreditor Agreement” shall mean this Agreement.

 

“Interest Payables” shall have the meaning assigned thereto in Section 3.4(b)
below.

 

“JV1” shall have the meaning assigned thereto in clause (a) of the introductory
paragraph hereof.

 

“Non-indemnifying Secured Party” shall have the meaning assigned thereto in
Section 2.8 below.

 

“Non-Paying Secured Party” shall have the meaning specified in Section 3.4(c)
below.

 

“Non-Returning Secured Party” shall have the meaning specified in Section 3.4(d)
below.

 

“Other Payables” shall have the meaning assigned thereto in Section 3.4(b)
below.

 

“Principal Borrower” shall have the meaning assigned thereto in clause (a) of
the introductory paragraph hereof.

 

“Principal Payables” shall have the meaning assigned thereto in Section 3.4(b)
below.

 

“Required Revolving Lenders” shall have the meaning given to such term in the
Revolving Credit Agreement.

 

“Required Secured Parties” shall mean the “Required Lenders” as such term is
defined in the Revolving Credit Agreement as of the date hereof.

 

“Required Term Loan Lenders” shall have the meaning given to such term in the
Term Loan Agreement.

 

“Returned Amount” shall have the meaning assigned thereto in Section 3.4(d)
below.

 

“Returned Amount Share” shall have the meaning assigned thereto in
Section 3.4(d) below.

 

“Revolver Agent” shall have the meaning assigned thereto in clause (a) of the
introductory paragraph hereof.

 

“Revolving Advances” shall have the meaning assigned thereto in the recitals
hereof.

 

“Revolving Credit Agreement” shall have the meaning assigned thereto in clause
(a) of the introductory paragraph hereof.

 

“Revolving Credit Documents” shall have the meaning assigned thereto in the
recitals hereof.

 

“Revolving Creditors” shall have the meaning assigned thereto in clause (a) of
the introductory paragraph hereof.

 

“Revolving LCs” shall have the meaning assigned thereto in the recitals hereof.

 

“Revolving Lenders” shall have the meaning assigned thereto in clause (a) of the
introductory paragraph hereof.

 

“Revolving Loan Obligations” shall have the meaning assigned thereto in the
recitals hereof.

 

“Revolving Loans” shall have the meaning assigned thereto in the recitals
hereof.

 

“S&C” shall have the meaning assigned thereto in clause (a) of the introductory
paragraph hereof.

 

4

--------------------------------------------------------------------------------


 

“Secured Obligations” means a collective reference to the Revolving Loan
Obligations and the Term Loan Obligations.

 

“Secured Parties” shall have the meaning assigned thereto in clause (c) of the
introductory paragraph hereof.

 

“Security Instruments” shall have the meaning assigned thereto in the recitals
hereof.

 

“Security Termination Date” shall mean the date on which all of the Secured
Obligations are fully and indefeasibly satisfied and paid in full and each of
the Security Instruments has been terminated or released.

 

“Subject Documents” shall have the meaning assigned thereto in the recitals
hereof.

 

“Subject Event of Default” shall mean either (a) an uncured “Event of Default”
as such term is defined in the Revolving Credit Agreement or (b) an uncured
“Event of Default” as such term is defined in the Term Loan Agreement.

 

“Term Loan Agent” shall have the meaning assigned thereto in clause (b) of the
introductory paragraph hereof.

 

“Term Loan Agreement” shall have the meaning assigned thereto in clause (b) of
the introductory paragraph hereof.

 

“Term Loan Creditors” shall have the meaning assigned thereto in clause (b) of
the introductory paragraph hereof.

 

“Term Loan Documents” shall have the meaning assigned thereto in the recitals
hereof.

 

“Term Loan Lenders” shall have the meaning assigned thereto in clause (b) of the
introductory paragraph hereof.

 

“Term Loans” shall have the meaning assigned thereto in the recitals hereof.

 

“USRP Holding” shall have the meaning assigned thereto in clause (a) of the
introductory paragraph hereof.

 

“USRP Operating” shall have the meaning assigned thereto in clause (a) of the
introductory paragraph hereof.

 

“USRP REIT” shall have the meaning assigned thereto in clause (a) of the
introductory paragraph hereof.

 


SECTION 2


 


THE COLLATERAL AGENT


 


SECTION 2.1                                   APPOINTMENT AND AUTHORIZATION.


 

Subject to the provisions of Section 2.9 hereof, Bank of America is hereby
irrevocably designated and appointed as the Collateral Agent for the benefit of
the Secured Parties under the Security Instruments, and is hereby irrevocably
authorized to take such action as is expressly provided for under the provisions
of this Agreement and to exercise such powers as are expressly conferred upon or
delegated to the Collateral Agent by the terms of any of the Security
Instruments and this Agreement, together with such other powers as are
reasonably incidental thereto.  The Collateral Agent shall not have any duties
or responsibilities, except those expressly set forth herein or therein, or any
fiduciary relationship with any of the Secured Parties, and no implied
covenants, functions, responsibilities,

 

5

--------------------------------------------------------------------------------


 

duties, obligations or liabilities shall be read into the Security Instruments
or this Agreement or otherwise be deemed to exist for, be undertaken by, or
apply to or against the Collateral Agent.  The Collateral Agent is hereby
expressly authorized in such capacity on behalf of the Secured Parties, without
hereby limiting the foregoing, and subject to, and in accordance with, the terms
and conditions of this Agreement:

 

(i)                                     to implement the sharing of
Distributions as contemplated by this Agreement and to receive on behalf of each
of the Secured Parties any payment of monies paid thereto in accordance with the
Security Instruments and the other Subject Documents, and to distribute to each
Secured Party its respective share of all payments (including the Distributions)
so received in accordance with the terms of this Agreement;

 

(ii)                                  to receive all documents and items to be
furnished under the Security Instruments;

 

(iii)                               to maintain physical possession of any of
the Collateral as contemplated by any of the Security Instruments;

 

(iv)                              to act on behalf of each Secured Party in and
under the Security Instruments and this Agreement;

 

(v)                                 to the extent permitted by this Agreement
and the Security Instruments, to exercise for its own benefit and the benefit of
each Secured Party all remedies of the Secured Parties under any of the Security
Instruments as directed in writing by the Required Secured Parties, subject,
however to the right to take action described in Section 2.2(c) so long as
consistent with the terms of the Security Instruments;

 

(vi)                              to take such other actions, other than as
specified in Section 2.2(c) hereof, as may be requested in writing by the
Required Secured Parties or as are reasonably incidental to any powers granted
to the Collateral Agent hereunder and not in conflict with applicable law or
regulation or any Subject Document.

 


SECTION 2.2                                   DUTIES.


 

(a)                                  Upon the Collateral Agent’s receipt of an
Enforcement Notice from the Required Secured Parties giving notice of a Subject
Event of Default and directing the Collateral Agent to take action under any
Security Instrument for the benefit of the Secured Parties, the Collateral Agent
shall undertake to proceed as directed as soon as possible and in no event later
than ten (10) Business Days after receipt of such notice.  All Enforcement
actions undertaken by the Collateral Agent, whether or not directed by the
Required Secured Parties, shall be in accordance with the terms of applicable
law and the Required Secured Parties shall act in accordance with the applicable
Subject Documents in issuing any such notices.  The Collateral Agent shall
deliver a copy of any such written notice from the Required Secured Parties to
each Secured Party not a signatory to such notice promptly upon its receipt by
the Collateral Agent.  The Collateral Agent shall be entitled to rely and act
upon advice of counsel (including, without limitation, counsel to any Secured
Party), independent accountants and other experts selected by the Collateral
Agent with reasonable care concerning all matters pertaining to any duties
hereunder.

 

(b)                                 The Collateral Agent shall have no
obligation to, nor liability for failure to, independently verify the existence
or occurrence of any events set forth in any Enforcement Notice it shall receive
pursuant to Section 2.2(a) hereof and the Collateral Agent may rely thereon as
to each matter stated therein as more fully set forth in Section 2.5 hereof and
shall be indemnified by each Secured Party with respect to such reliance in the
manner and pursuant to the terms of Section 2.8 hereof.

 

(c)                                  Except pursuant to delivery of written
instructions by the Required Secured Parties to the Collateral Agent or as is
necessary to prevent the waste, diminution, impairment or loss of Collateral
which could not reasonably be taken through notice or instruction by the
Required Secured Parties, the Collateral Agent shall not, without prior written
consent of the Required Secured Parties, release or substitute or take any
action or exercise any right or remedy with respect to any Collateral.

 

6

--------------------------------------------------------------------------------


 


SECTION 2.3                                   AGENTS AND ATTORNEYS-IN-FACT.


 

The Collateral Agent may execute any of its duties under the Security
Instruments or this Agreement by or through its agents or attorneys-in-fact.

 


SECTION 2.4                                   LIMITATION ON LIABILITY.


 

Neither the Collateral Agent nor any of its officers, directors, employees,
affiliates, agents or attorneys-in-fact (collectively, the “Agent Parties”)
shall be liable to the Secured Parties for any action lawfully taken or omitted
to be taken by it or them under or in connection with the Security Instruments
or this Agreement except for its or their own gross negligence or willful
misconduct, including without limitation any liability with respect to (i) the
sharing of the Distributions as contemplated by this Agreement, (ii) the
application pursuant to the terms of this Agreement of Collateral Proceeds
realized from time to time by the Collateral Agent on behalf of the Secured
Parties, (iii) the application pursuant to the terms of this Agreement of
Distributions, (iv) the exercise of any remedy, including without limitation the
sale or sales of Collateral conducted by the Collateral Agent in accordance with
the terms hereof and of the Security Instruments pursuant to the express written
instruction and direction delivered by the Required Secured Parties to the
Collateral Agent in connection with any Enforcement Notice and (v) the
protection or preservation of the Collateral in its possession.  No Agent Party
shall be responsible in any manner to any of the Secured Parties for any
recitals, statements, representations or warranties made by the any Credit Party
or any officer thereof contained in any of the Security Instruments or any other
Subject Document, or in any certificate, report, statement or other document
referred to or provided for in or received by the Collateral Agent under or in
connection with this Agreement, the Security Instruments, or the other Subject
Documents or for the value, validity, effectiveness, genuineness, enforceability
or sufficiency of this Agreement, the Security Instruments, or any other Subject
Document, or for any failure of the Borrower, any of its Subsidiaries or any
Secured Party (other than the Collateral Agent) to perform its obligations
thereunder, or for the perfection or priority of any Lien or the existence or
state of, or title to, any of the Collateral.  The Collateral Agent shall be
under no obligation to any of the Secured Parties to ascertain or to inquire as
to the observance or performance of any of the terms, covenants or conditions of
the Security Instruments, this Agreement or the other Subject Documents on the
part of the Borrower, any of its Subsidiaries or any Secured Party (other than
the Collateral Agent) or to inspect the properties, books or records of the
Borrower, any of its Subsidiaries or any Secured Party (other than the
Collateral Agent).  The agreements in this Section 2.4 shall survive the payment
of the Secured Obligations and the termination of the Security Instruments, this
Agreement and the other Subject Documents.

 


SECTION 2.5                                   RELIANCE.


 

The Collateral Agent shall be entitled to rely, and shall be fully protected in
relying, upon any certification, notice, consent or other communication
(including, without limitation, any thereof delivered by telephone or
telefacsimile or e-mail) reasonably believed by it to be genuine and to have
been signed, sent or made by the proper Person or Persons, and upon advice and
statements of legal counsel (including, without limitation, counsel to any
Secured Party), independent accountants and other experts selected by the
Collateral Agent with reasonable care.  The Collateral Agent shall be fully
justified in failing or refusing to take any Enforcement action under the
Security Instruments or this Agreement unless it shall first receive the written
directive of the Required Secured Parties as provided in this Agreement and it
shall first be indemnified to its satisfaction by such Secured Parties against
any and all liability and expense which may be incurred by it by reason of
taking or continuing to take any such action.  The Collateral Agent shall in all
cases be fully protected in acting, or in refraining from acting, under the
Security Instruments or this Agreement in accordance with a request of the
Required Secured Parties, and such request and any action taken or failure to
act pursuant thereto shall be binding upon all the Secured Parties and their
successors and assignees.

 


SECTION 2.6                                   NOTICE OF DEFAULT.


 

The Collateral Agent shall not be deemed to have constructive knowledge or
notice of the occurrence of any Subject Event of Default with respect to which
it does not have actual knowledge by any of its personnel or officers active in
its service as Collateral Agent unless it has received an Enforcement Notice
that is clearly identified as such.

 

7

--------------------------------------------------------------------------------


 


SECTION 2.7                                   NO REPRESENTATIONS.


 

Each Secured Party that is a party hereto acknowledges that neither the
Collateral Agent nor any of its affiliates or agents has made any
representations or warranties to it and that no act by the Collateral Agent
hereafter taken, including any review of the affairs of the Credit Parties,
shall be deemed to constitute any representation or warranty by the Collateral
Agent to any Secured Party.  Each Secured Party represents to the Collateral
Agent that it has, independently and without reliance upon the Collateral Agent
or any other Secured Party, and based on such documents and information as it
has deemed appropriate, made its own appraisal of and investigation into the
financial condition, creditworthiness, affairs, status and nature of the Credit
Parties, and the status, nature and value of the Collateral, and made its own
decision to enter into this Agreement and the Subject Documents to which it is
party.  Each Secured Party also represents that it will, independently and
without reliance upon the Collateral Agent or any other Secured Party, and based
on such documents and information as it shall deem appropriate at the time,
continue to make its own credit analysis, appraisals and decisions in taking or
not taking action under any of the Subject Documents and to make such
investigation as it deems necessary to inform itself as to the status and
affairs, financial or otherwise, of the Credit Parties.  Except for notices,
reports and other documents expressly required to be furnished to the Secured
Parties by the Collateral Agent hereunder or under the Security Instruments, the
Collateral Agent shall have no duty or responsibility to provide any Secured
Party with any credit or other information concerning the Collateral or the
affairs, financial condition or business of the Borrower or its Subsidiaries
(other than with respect to Distributions pursuant to Section 3.4 hereof) which
may come into the possession of the Collateral Agent.

 


SECTION 2.8                                   INDEMNIFICATION.


 

Each Secured Party agrees to, within ten (10) Business Days of a request by
Collateral Agent, indemnify for its Indemnity Share (as defined below) each
Agent Party in its capacity as such (to the extent not reimbursed by the
Borrower and without limiting any obligations of the Borrower so to do) from and
against any and all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements of any kind or
nature whatsoever which may at any time (including without limitation at any
time following the payment of any amounts due under this Agreement or any
Subject Document) be imposed on, incurred by or asserted against any Agent Party
in any way relating to or arising out of the Security Instruments, this
Agreement or the Subject Documents or any other document contemplated by or
referred to herein or therein or the transactions contemplated thereby or hereby
or any action taken or omitted by the Collateral Agent under or in connection
with any of the foregoing (collectively, the “Indemnified Liabilities”);
provided that, no Secured Party shall be liable for the payment of any portion
of such Indemnified Liabilities resulting from an Agent Party’s gross negligence
or willful misconduct.  If any Secured Party fails to tender payment of its
ratable share (determined based upon, at such date, the percentage held by such
Secured Party of the total outstanding Secured Obligations (such Secured Party’s
“Indemnity Share”)) of any of such Indemnified Liabilities (a “Non-indemnifying
Secured Party”), then the Collateral Agent is hereby expressly granted the right
thereafter to, and shall, withhold from any Distributions (including, without
limitation, Collateral Proceeds) otherwise payable to such Non-indemnifying
Secured Party (or, if applicable, the agent for such Secured Party (whether the
Revolver Agent or Term Loan Agent) which would otherwise receive payment on
behalf of such Secured Party) an amount equal to its Indemnity Share remaining
unpaid at such time of receipt of such Distributions, plus interest on such
Indemnity Share (calculated at the Federal Funds Rate for each day following the
date on which such payment was due pursuant to the terms of this Section 2.8)
and apply such amount withheld in satisfaction of such Indemnity Share.  The
agreements in this Section 2.8 shall survive the payment of the Secured
Obligations and the termination of the Security Instruments, the other Subject
Documents and this Agreement.  Each of the Secured Parties hereby acknowledges
and agrees that to the extent it is deemed to be a Non-indemnifying Secured
Party, it shall not be entitled, under any Subject Documents to which it is a
party, to payment in respect of any amount withheld as an Indemnity Share and
that distributions under such Subject Documents shall be made as if such
Indemnity Share (or withheld portion thereof) was already paid to it under the
applicable Subject Document(s).

 


SECTION 2.9                                   RESIGNATION AND REMOVAL OF
COLLATERAL AGENT.


 

(a)                                  If the Collateral Agent shall resign as
Collateral Agent under this Agreement, such resignation to be effective upon the
earlier of (i) the appointment of a successor Collateral Agent and (ii) the date
occurring thirty (30) days following such resignation, then the Required Secured
Parties may

 

8

--------------------------------------------------------------------------------


 

appoint a successor Collateral Agent for the Secured Parties, which shall be a
commercial bank or trust company organized under the laws of the United States
of America or any state thereof having a combined surplus and capital of not
less than $500,000,000, whereupon such successor Collateral Agent shall succeed
to the rights, powers and duties of the former Collateral Agent and the
obligations of the former Collateral Agent shall be terminated and canceled,
without any other or further act or deed on the part of such former Collateral
Agent or any of the parties to this Agreement; provided, however, if the
Required Secured Parties cannot agree as to a successor Collateral Agent within
thirty (30) days after notice of such resignation, then (i) the resigning
Collateral Agent shall be permitted to appoint a successor Collateral Agent
meeting the qualifications set forth above and willing to accept such role and
the parties hereto agree to execute whatever documents are necessary to effect
such action under this Agreement or any other document executed pursuant to this
Agreement; and (ii) if the Collateral Agent does not appoint any such successor
Collateral Agent, the Secured Parties shall act collectively as the Collateral
Agent hereunder until such date as a new Collateral Agent is apppointed.

 

(b)                                 The Collateral Agent may be removed for
cause at any time by the vote of the Required Secured Parties and written notice
thereof delivered to the Collateral Agent.  If the Collateral Agent is so
removed, the Required Secured Parties shall appoint a successor Collateral Agent
in accordance with Section 2.9(a) hereof.  The Collateral Agent may not be
removed by the Required Secured Parties without cause.

 

(c)                                  After the effective date of the resignation
or removal of the Collateral Agent hereunder, the provisions of this Section 2
shall inure to its benefit as to any actions taken or omitted to be taken by it
while it was Collateral Agent under the Security Instruments and this Agreement;
provided, however, that any liability of such Collateral Agent arising from the
performance of its obligations hereunder prior to such resignation or removal
shall survive such resignation or removal.

 


SECTION 2.10                            COLLATERAL AGENT UNDER SECURITY
INSTRUMENTS.


 

The Collateral Agent hereunder hereby agrees to serve as Collateral Agent under
the Security Instruments.  Any resignation or removal of the Collateral Agent
hereunder and the appointment of a substitute Collateral Agent shall also be
effective as a resignation, removal or substitution of the Collateral Agent
under the Security Instruments.

 


SECTION 3


 


ENFORCEMENT, PRIORITY AND DISTRIBUTION
OF COLLATERAL PROCEEDS


 


SECTION 3.1                                   ENFORCEMENT WITH RESPECT TO
COLLATERAL.


 

(a)                                  Each of the Required Revolving Lenders and
the Required Term Loan Lenders shall have the right to deliver an Enforcement
Notice to the Collateral Agent to the extent a Subject Event of Default shall
have occurred under a Subject Document to which such group is a party or
beneficiary.  Upon and after the delivery to the Collateral Agent of an
Enforcement Notice by either of the Required Revolving Lenders or the Required
Term Loan Lenders, the Collateral Agent shall, upon and after the delivery to
the Collateral Agent of written direction of the Required Secured Parties to
undertake Enforcement pursuant to Section 2.2(a) hereof, proceed to protect and
enforce rights or remedies granted under the Security Instruments as so
directed, either by suit in equity or by action at law, or both, whether for the
specific performance of any covenant, agreement or other provision contained
herein or in the Security Instruments, or to enforce any other legal or
equitable right or remedy provided therein.

 

(b)                                 All Distributions received by the Collateral
Agent shall be applied in accordance with Section 3.4(b) below.

 

9

--------------------------------------------------------------------------------


 


SECTION 3.2                                   COOPERATION OF SECURED PARTIES.

 

Each Secured Party that is a party hereto hereby agrees and covenants with each
other Secured Party (whether or not it is a party hereto) that:

 

(a)                                  promptly after having actual knowledge of
the occurrence of a Subject Event of Default, each Secured Party will deliver to
the Collateral Agent and to each other Secured Party written notice of such
Subject Event of Default (a “Default Notice”) identifying the nature of such
Subject Event of Default and specifying the Subject Document under which such
Subject Event of Default arose; provided, however, that no Default Notice shall
be required to be given to the extent such Subject Event of Default is waived or
cured by amendment prior to the time a Default Notice is delivered and provided
further, that the failure to give such notice shall not impair any rights
hereunder or under any of the Security Instruments or the other Subject
Documents;

 

(b)                                 it will from time to time provide such
information that is available to it to the Collateral Agent as may be necessary
to enable the Collateral Agent to make any calculation hereunder or otherwise
reasonably required and requested for any other purpose hereof;

 

(c)                                  it will from time to time consult with the
Collateral Agent and the other Secured Parties in good faith regarding the
Enforcement of its rights with a view to recovering amounts due under any of the
Subject Documents; and

 

(d)                                 it will give the Collateral Agent and each
other Secured Party prompt written notice of any acceleration of maturity or
suspension or termination of all or any portion of any Secured Obligation;
provided, however, that the failure to give such notice shall not impair any
rights hereunder or under any of the Security Instruments or the Subject
Documents.  Nothing contained herein shall prevent, restrict, or limit any right
under the applicable Subject Documents for a Secured Party to accelerate or
suspend or terminate all or any portion of any Secured Obligation.

 


SECTION 3.3                                   PRIORITY OF INTERESTS.


 

Notwithstanding any agreements or arrangements in existence prior to the date
hereof or hereafter arising or the existence or priority of any Lien in any of
the Collateral held by a Secured Party or any other Person on behalf of a
Secured Party on the date hereof or hereafter arising without giving effect to
this Agreement, the rights and interests of such Secured Party in the
Collateral, and any Lien therein, shall be subject to this Agreement and treated
as among the Secured Parties as having such priority as set forth herein and
shall be shared at all times among the Secured Parties in accordance herewith
and the Collateral Proceeds of any sale, transfer or other disposition of the
Collateral for any reasons whatsoever shall be distributed in accordance with
this Agreement.

 


SECTION 3.4                                   DISTRIBUTIONS.


 

(a)                                  (i)                                    
Each Secured Party agrees to share with the other Secured Parties all
Distributions at all times (whether or not a Subject Event of Default shall have
occurred and be continuing and whether or not any Bankruptcy Event shall have
commenced or be continuing with respect to any Credit Party) according to the
priorities and in the manner provided in this Section 3.4.  In furtherance of
the foregoing, any and all payments and other Distributions required to be made
by any Credit Party in respect of the Secured Obligations shall at all times be
paid by the Credit Parties to the Collateral Agent for distribution in
accordance with paragraph (b) of this Section 3.4.  Each Secured Party agrees
that, notwithstanding the terms of any other Subject Documents, if it shall
receive any Distributions (including payments received by setoff of deposit
balances or otherwise or payments or recoveries from any security interest
granted to any Secured Party) other than as a result (whether directly or
indirectly through the Revolver Agent or Term Loan Agent, as applicable) of a
distribution by the Collateral Agent pursuant to paragraph (b) of this
Section 3.4, such Secured Party shall promptly (in no event later than five (5)
Business Days after receipt thereof) pay the same over to the Collateral Agent
in the same form as received (with such endorsements as may be necessary), and
that until such Secured Party shall have made such payment it will hold such
Distributions in trust for all the Secured Parties.  Each of the Revolving
Lenders

 

10

--------------------------------------------------------------------------------


 

hereby authorize Collateral Agent to direct all Distributions to which they are
entitled to the Revolver Agent for distribution in accordance with the Revolving
Credit Documents.  Each of the Term Loan Lenders hereby authorize Collateral
Agent to direct all Distributions to which they are entitled to the Term Loan
Agent for distribution in accordance with the Term Loan Documents.

 

(ii)                                  Promptly following receipt of any
Distributions, the Collateral Agent shall distribute each Secured Party’s share
of the Distributions so received in accordance with paragraph (b) of this
Section 3.4 to the Revolver Agent or the Term Loan Agent, as applicable, for
application in accordance with the applicable Subject Documents.  Until such
Distributions are so applied, the Collateral Agent shall hold such amounts in
its custody in accordance with its regular procedures for handling deposited
funds.

 

(b)                                 (i)                                     All
Distributions received by the Collateral Agent shall be applied promptly by the
Collateral Agent in the following order as of any date of distribution:

 

FIRST:                                                           to payment of
the costs, fees and expenses (including any attorneys’ fees) incurred by the
Collateral Agent in connection with enforcing the rights and remedies of the
Secured Parties hereunder and under the Security Instruments and with any or all
of the retaking, holding, preserving, processing, advertising, maintaining,
preparing for or consummating any sale, lease or other disposition of any
Collateral, including trustee’s fees and commissions, court costs and reasonable
attorney’s fees and legal expenses pertaining thereto; and then

 

SECOND:                                            to payment of the costs, fees
and expenses (including any attorneys’ fees) due and owing by the Credit Parties
to the Revolving Agent and the Term Loan Agent as of such date in connection
with the Subject Documents (the “Agents’ Fees”), ratably in accordance with the
percentage of the Agents’ Fees then due and owing to each of them; and then

 

THIRD:       to the payment of all accrued and unpaid fees (except fees related
to the prepayment of principal) and interest then due and payable by the Credit
Parties in respect of the Subject Obligations (the “Interest Payables”);
provided that such payments shall be made ratably to the Revolving Agent and the
Term Loan Agent in accordance with the percentage of the total Interest Payables
due and owing as of such date to the Revolving Lenders and the Term Loan
Lenders, respectively; and then

 

FOURTH:                                           to the payment of all
principal due and payable by the Credit Parties in respect of the Subject
Obligations (including due and owing as mandatory prepayments and, if
applicable, all amounts necessary to cash collateralize the Letters of Credit)
(the “Principal Payables”); provided that such payments shall be made ratably to
the Revolving Agent and the Term Loan Agent in accordance with the percentage of
the total Principal Payables due and owing as of such date to the Revolving
Lenders and the Term Loan Lenders, respectively; and then

 

FIFTH:                                                          to the payment
in respect of any other costs, expenses or other amounts owing to any Secured
Party by the Credit Parties on the Secured Obligations or otherwise in
connection with the Subject Documents, except costs, expenses and other amounts
which may be due and owing in connection with any voluntary prepayment of
principal (the “Other Payables”); provided that such payments shall be made
ratably to the Revolving Agent and the Term Loan Agent in accordance with the
percentage of the total Other Payables due and owing as of such date to the
Revolving Lenders and the Term Loan Lenders, respectively; and then

 

SIXTH:                                                        to the extent
directed by the Principal Borrower, to the voluntary payment of the outstanding
principal under the Term Loan Agreement or Revolving Credit Agreement (at the
option of and as directed in writing by the Principal Borrower), together with
any interest accrued thereon, fees due in connection with such prepayment and
any breakage or other costs and fees payable by Borrower in connection
therewith; and then

 

SEVENTH:                                      to the Principal Borrower or as
otherwise required by applicable law.

 

11

--------------------------------------------------------------------------------


 

(ii)                                  Notwithstanding anything in this Agreement
to the contrary, the Collateral Agent shall not be obligated to make a payment
pursuant to this Section 3.4(b) until it shall have received a threshold amount
of at least $100,000 of Distributions that are to be distributed at such time
pursuant to this Section 3.4.

 

(iii)                               The Revolver Agent and the Term Loan Agent
shall apply all amounts received pursuant to this Section 3.4(b) in accordance
with the terms of the Revolving Credit Agreement and the Term Loan Agreement,
respectively.

 

(c)                                  To the extent any portion of a Distribution
is funded for the purpose of cash collateralizing a Letter of Credit under the
Revolving Credit Agreement (an “Unattached Cash Collateral Amount”) and the
applicable Letter of Credit is, thereafter, terminated without having been drawn
on, the Revolver Agent (and the Revolving Lenders) shall return such Unattached
Cash Collateral Amount to the Collateral Agent for re-distribution in accordance
with the terms of Section 3.4(b) of this Agreement.

 

(d)                                 If at any time the Collateral Agent, the
Agent or any Secured Party shall be required to restore or return, or if such
party (with the consent of the Required Secured Parties) restores or returns in
good faith settlement of pending or threatened avoidance claims, to any Credit
Party or any other Person other than to another Secured Party any Distributions
or any portion thereof, whether by reason of the insolvency, reorganization or
other similar event in respect of the Borrower or such Person or otherwise (a
“Returned Amount”), then (i) the Collateral Agent shall promptly give notice of
the Returned Amount to each Secured Party, and (ii) the Secured Parties shall
promptly transfer to the Collateral Agent (for reimbursement to the Collateral
Agent or such Secured Party, as the case may be) such amounts as are necessary
such that each Secured Party shall have received and retained the amount it
would have received under Section 3.4(b) had the Returned Amount not previously
been distributed (its “Returned Amount Share”).  If any Secured Party (a
“Non-Returning Secured Party”) fails to tender payment of its Returned Amount
Share, then the Collateral Agent is hereby expressly granted the right
thereafter to, and shall, withhold from any Distributions (including, without
limitation, Collateral Proceeds) otherwise payable to such Non-Returning Secured
Party an amount equal to its Returned Amount Share and apply such amount
withheld in satisfaction of such Returned Amount Share.  The Collateral Agent
shall also have the right to collect from such Non-Returning Secured Party or
otherwise to be made to such Non-Returning Secured Party, such Returned Amount
Share and the Collateral Agent’s reasonable costs and expenses incurred in
collecting such Non-Returning Secured Party’s Returned Amount Share, plus
interest on any unpaid portion of such Returned Amount Share at the federal
judgment rate from, but excluding, the date the Collateral Agent first requested
payment of such Returned Amount Share.  The Agreements in this Section 3.4(d)
shall survive the payment of the Secured Obligations and the termination of the
Security Instruments, the other Subject Documents and this Agreement.  The
Revolver Agent and the Term Loan Agent shall not be responsible for amounts
distributed by them to the Revolving Lenders or the Term Loan Lenders.  To the
extent a Returned Amount has been distributed by the Revolving Agent or the Term
Loan Agent to the Revolving Lenders or the Term Loan Lenders, as applicable, it
shall be the responsibility of such Revolving Lenders or Term Loan Lenders, as
applicable, to fund its Returned Amount Share.

 


SECTION 3.5                                   WAIVERS OF RIGHTS.


 

Except as otherwise expressly set forth herein, until occurrence of the Security
Termination Date, each Secured Party hereby waives any and all rights each may
individually (i.e., other than through the Collateral Agent) now or hereafter
have to exercise any Enforcement action.  Each Secured Party hereby agrees not
to take any action whatsoever to enforce any term or provision of the Security
Instruments or to enforce any right with respect to the Collateral in conflict
with the provisions of this Agreement or the terms and provisions of the
Security Instruments.  Nothing set forth above or otherwise contained in this
Agreement shall be interpreted as a waiver of any rights of setoff (by contract,
law or otherwise) of any Secured Party except in accordance with the sharing
provisions set forth herein.

 

12

--------------------------------------------------------------------------------


 


SECTION 3.6                                   ADDITIONAL COLLATERAL.

 

Each of the Secured Parties hereby covenants and agrees that it will not take,
accept or obtain any Lien upon (an “Additional Lien”), any assets of the
Borrower or any Subsidiary or Affiliate thereof (other than assets which, if
obtained by such Person, would constitute Collateral to secure the payment and
performance of the Secured Obligations), unless the Collateral Agent on behalf
of all Secured Parties is granted a pari passu Lien upon such assets and such
assets become Collateral subject to this Agreement, in either case, pursuant to
documents in form and substance satisfactory to all of the Secured Parties.

 


SECTION 3.7                                   PARI PASSU NATURE OF OBLIGATIONS.


 

Each Secured Party acknowledges and agrees that the Secured Obligations share
the benefit and Lien priority of and to the Security Instruments, the Collateral
and the Collateral Proceeds and the benefit of the Subsidiary Guaranties and the
Distributions on the basis specified in Section 3.4(b).

 


SECTION 3.8                                   PAYMENTS.


 

All payments to be made by the Collateral Agent pursuant to the terms and
provision of this Intercreditor Agreement shall be made by wire transfer of
immediately available funds to the bank account specified in writing to the
Collateral Agent by the applicable party entitled thereto.

 


SECTION 4


 


REPRESENTATIONS AND WARRANTIES


 


SECTION 4.1                                   REPRESENTATION OF THE REVOLVER
AGENT.


 

The Revolving Agent represents that the Revolving Lenders identified on the
signature pages hereto represent 100% of the aggregate Commitments under the
Revolving Credit Agreement as of the date hereof and that such Revolving Lender
have each, to the best of its knowledge, executed this Agreement.

 


SECTION 4.2                                   REPRESENTATION OF THE TERM LOAN
AGENT.


 

The Term Loan Agent represents that the Term Loan Lenders identified on the
signature pages hereto represent 100% of the outstanding Term Loans and/or
Commitments (as applicable) under the Term Loan Agreement as of the date hereof
and that such Term Loan Lender have each, to the best of its knowledge, executed
this Agreement.

 


SECTION 4.3                                   REPRESENTATIONS OF ALL
SIGNATORIES.


 

Each of the undersigned hereby represents and warrants that he/she has the power
and authority to execute and deliver this Agreement on behalf of the institution
for which such individual is signing this Agreement and that the execution and
delivery hereof has been duly authorized and approved by such institution.

 


SECTION 5


 


AGREEMENTS AMONG THE SECURED PARTIES


 


SECTION 5.1                                   INDEPENDENT ACTIONS BY SECURED
PARTIES.


 

(a)                                  Any Secured Party may, without instruction
from the Collateral Agent, but in no event shall be required to, take action
permitted by applicable law or in accordance with the terms of the Subject
Documents to preserve (but not enforce) its rights and Liens in any item of
Collateral securing the payment and performance of the Secured Obligations,
including but not limited to curing any default or alleged

 

13

--------------------------------------------------------------------------------


 

default under any contract entered into by any Credit Party, paying any tax, fee
or expense on behalf of any Credit Party and paying insurance premiums on behalf
of any Credit Party so long as such action shall not impair the rights of the
Collateral Agent or of any other Secured Party or otherwise be contrary to the
terms of this Agreement or any Subject Document.

 

(b)                                 Nothing contained in this Agreement shall
prohibit any Secured Party from accelerating the maturity of, or demanding
payment from any Credit Party on, any Subject Obligation of the Borrower to such
Secured Party or from instituting legal action against any such Credit Party to
obtain a judgment or other legal process in respect of such Subject Obligation,
but any funds received from the Borrower, any Subsidiary or any Subsidiary
Guarantor in connection with any recovery therefrom shall constitute
Distributions and shall be subject to the terms of this Agreement.

 


SECTION 5.2                                   RELATION OF SECURED PARTIES.


 

This Agreement is entered into solely for the purposes set forth herein, and no
Secured Party assumes any responsibility to any other party hereto to advise
such other party of information known to such other party regarding the
financial condition of any Credit Party or of any other circumstances bearing
upon the risk of nonpayment of the Subject Obligations.  Each Secured Party
specifically acknowledges and agrees that nothing contained in this Agreement is
or is intended to be for the benefit of any Credit Party or any other Person
that is not a party hereto and nothing contained herein shall limit any of the
obligations of any Credit Party to the Secured Parties.

 


SECTION 6


 


MISCELLANEOUS


 


SECTION 6.1                                   ENTIRE AGREEMENT AND CONSISTENT
PROVISIONS; CLOSING DATE.


 

This Agreement represents the entire Agreement among the Secured Parties and,
except as otherwise provided, this Agreement may not be altered, amended or
modified except in a writing executed by all the parties to this Agreement.

 


SECTION 6.2                                   NOTICES.


 

Notices hereunder shall be given to the Secured Parties at their addresses as
set forth below their signatures on the signature pages hereto or at such other
address as may be designated by each in a written notice to the other parties
hereto.

 


SECTION 6.3                                   SUCCESSORS AND ASSIGNS.


 

This Agreement shall be binding upon and inure to the benefit of each of the
Secured Parties and their respective successors and assigns, whether so
expressed or not, and, in particular, shall inure to the benefit of and be
enforceable by any future holder or holders of any Subject Obligations, and the
term “Secured Party” shall include any such subsequent holder of Subject
Obligations, wherever the context permits.

 


SECTION 6.4                                   CONSENTS, AMENDMENT, WAIVERS.


 

(a)                                  All amendments, waivers, modifications,
supplements or consents of any provision of this Agreement shall be effective
only if the same shall be in writing and signed by the Required Secured
Creditors; provided that any amendment, modification, supplement or waiver of
Sections 3.4, 3.6, 3.7 or 6.4 of this Agreement or the definitions of
Distribution, Revolving Loan Obligations, Term Loan Obligations, Subject
Obligations, Secured Obligations, Required Revolving Lenders, Required Term Loan
Lenders, Required Secured Parties, or Secured Parties contained in this
Agreement shall require the unanimous prior written consent of all the Secured
Parties.

 

14

--------------------------------------------------------------------------------


 

(b)                                 All amendments or waivers of any provision
of or consent pursuant to or under any Security Instrument shall be effective
only if the same shall be in writing and signed by the Collateral Agent and the
Required Secured Parties.  In addition, any release of Collateral shall require
the unanimous prior written consent of all the Secured Parties (except to the
extent such release may, pursuant to the applicable Subject Documents, be
permitted by the Revolver Agent or the Term Loan Agent, as applicable, in which
case only the prior written consent of the applicable agent shall be required).

 

(c)                                  Any amendments, waivers or consents of any
provision of this Agreement affecting the rights or obligations of the
Collateral Agent shall also require the prior written consent of the Collateral
Agent.

 

(d)                                 All amendments or waivers of any of the
other Subject Documents or the provisions thereof shall be made in accordance
with the provisions of Section 11.6 of the Revolving Credit Agreement and
Section 11.6 Term Loan Agreement, respectively, and the provisions of
Section 11.6 of each such document shall not be amended, waived or otherwise
modified without the consent of each of the Secured Parties.

 

(e)                                  Each Secured Party hereby covenants and
agrees with each other Secured Party that it shall not amend, waive, modify,
supplement or waive any provision of this Agreement, the Security Instruments or
any other Subject Document except in accordance with this Section 6.4.

 


SECTION 6.5                                   GOVERNING LAW.


 

(a)                                  This Agreement shall be construed and
enforced in accordance with, and the rights of the parties shall be governed by,
the law of the State of North Carolina excluding choice-of-law principles of the
laws of such State that would require the application of the laws of a
jurisdiction other than such State.

 

(b)                                 Any legal action or proceeding with respect
to this Agreement or any other Subejct Document may be brought in the courts of
the State of North Carolina in Mecklenburg County, or of the United States for
the Western District of North Carolina, and, by execution and delivery of this
Agreement, each of the parties hereto hereby irrevocably accepts for itself and
in respect of its property, generally and unconditionally, the nonexclusive
jurisdiction of such courts.  Each of the parties hereto further irrevocably
consents to the service of process out of any of the aforementioned courts in
any such action or proceeding by the mailing of copies thereof by registered or
certified mail, postage prepaid, to it at the address set out for notices on the
signature pages hereto, such service to become effective three (3) days after
such mailing.  Nothing herein shall affect the right of the Collateral Agent to
serve process in any other manner permitted by law or to commence legal
proceedings or to otherwise proceed against any Credit Party in any other
jurisdiction. Each of the Credit Parties hereby irrevocably waives any objection
which it may now or hereafter have to the laying of venue of any of the
aforesaid actions or proceedings arising out of or in connection with Credit
Agreement or any other Subject Document brought in the courts referred to in
this subsection (a) and hereby further irrevocably waives and agrees not to
plead or claim in any such court that any such action or proceeding brought in
any such court has been brought in an inconvenient forum.

 

(c)                                  TO THE EXTENT PERMITTED BY LAW, EACH OF THE
PARTIES HERETO HEREBY IRREVOCABLY WAIVES ALL RIGHT TO TRIAL BY JURY IN ANY
ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR RELATING TO THIS CREDIT
AGREEMENT, ANY OF THE OTHER CREDIT DOCUMENTS OR THE TRANSACTIONS CONTEMPLATED
HEREBY.

 


SECTION 6.6                                   COUNTERPARTS.

 

This Agreement may be executed in any number of counterparts, all of which taken
together shall constitute one Agreement, and any of the parties hereto may
execute this Agreement by signing any such counterpart.

 

15

--------------------------------------------------------------------------------


 


SECTION 6.7                                   SALE OF INTEREST.


 

No Secured Party will sell, transfer or otherwise dispose of any interest in the
Subject Obligations unless such purchaser or transferee shall agree, in writing,
to be bound by the terms of this Agreement and shall have executed and delivered
an ICA Joinder Agreement substantially in the form of Schedule A.

 


SECTION 6.8                                   SEVERABILITY; REPURCHASE IN THE
EVENT OF AVOIDANCE ACTIONS.


 

(a)                                  If for any reason, the allocation of
Distributions among the Secured Parties in accordance with Section 3.4(b) of
this Agreement is finally determined by a court of competent jurisdiction to be
unenforceable in whole or in part, then the Secured Parties will purchase and
exchange such participations in the respective Secured Obligations as may be
required so that each Secured Party, after giving effect to all such purchases
and exchanges, shall have received and retained cash payments in respect of the
amounts distributable under Section 3.4(b) equal to the amount such Secured
Party would have received if the amounts had been applied in accordance with
such Section 3.4(b); provided, however, if in connection with a Bankruptcy Event
of the Borrower any portion of the Subject Obligations or the Borrower’s
obligations under the Security Instruments referred to in clauses THIRD, FOURTH,
FIFTH, or SIXTH of Section 3.4(b)(i) is determined to be unenforceable or is
disallowed (such portion to be hereinafter referred to as a “Disallowed
Obligation”), then this Section 6.8(a) shall not be applied or construed in such
manner to enable the holder of any such Disallowed Obligation to receive any
Distribution on account of such Disallowed Obligation.  It is the intent of this
Section 6.8(a) to establish an alternative mechanism to preserve as among the
parties hereto the distribution priorities and the sharing calculation formulas
set forth in Section 3.4(b) the same as if this Agreement had been given effect
among the parties hereto and the same as if the Secured Obligations were allowed
or enforced against the Borrower in accordance with their terms.  It is not,
however, the intent of this Section 6.8(a) to enable any party hereto to receive
or retain any Distribution with respect to any Disallowed Obligation to the
extent such Disallowed Obligation has been disallowed or is otherwise determined
to be unenforceable as against the Borrower.

 

(b)                                 If in connection with a Bankruptcy Event of
the Borrower (i) the fees and expenses of the Collateral Agent referred to in
clause FIRST of Section 3.4(b)(i) are determined to be unenforceable or are
disallowed, in whole or in part, each Secured Party agrees to pay its Indemnity
Share of such fees and expenses.

 

(c)                                  Except to the extent contemplated by
clauses (a) and (b) hereof, in case any one or more of the provisions contained
in this Agreement shall be invalid, illegal or unenforceable in any respect, the
validity, legality and enforceability of the remaining provisions of this
Agreement shall not in any way be affected or impaired thereby.

 


SECTION 6.9                                   TERMS OF AGREEMENT.


 

This Agreement shall terminate when all Secured Obligations are paid in full and
such payments are not subject to any possibility of revocation or rescission or
until all of the Secured Parties hereto mutually agree in a writing to terminate
this Agreement.

 


SECTION 6.10                            DELIVERY PAYMENTS.


 

Notwithstanding anything to the contrary contained in any of the Subject
Documents, all Distributions shall be delivered by the Borrower and each Secured
Party to the Collateral Agent for distribution to the Secured Parties pursuant
to the terms and conditions set forth herein.

 


SECTION 6.11                            REIMBURSEMENT/INDEMNIFICATION BY
BORROWER.


 

(a)                                  The Borrower agrees to pay to the
Collateral Agent, from time to time upon demand, all reasonable fees, costs and
expenses of the Collateral Agent (including the reasonable fees and  charges of
counsel) (i) arising in connection with the administration or enforcement of any
of the provisions of this Agreement or the Security Instruments, (ii) incurred
or required to be advanced in connection with the administration of the
Collateral,

 

16

--------------------------------------------------------------------------------


 

the sale or other disposition of the Collateral pursuant to any Security
Instruments and the preservation, protection or defense of the Collateral
Agent’s rights under this Agreement and the Security Instruments, or (iii)
incurred by the Collateral Agent in connection with the resignation of the
Collateral Agent pursuant to Section 2.9 hereof.

 

(b)                                 The Borrower agrees to indemnify each Agent
Party in its capacity as such from and against any Indemnified Liabilities;
provided that, the Borrower shall not be liable for the payment of any portion
of such Indemnified Liabilities resulting solely from an Agent’s Party’s gross
negligence or willful misconduct.

 

 

[Signatures on following pages]

 

17

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the parties hereto has caused this Agreement to be
executed as of the date first above written.

 

COLLATERAL AGENT:

 

 

BANK OF AMERICA, N.A., in its capacity as Collateral Agent

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

Address for Notice to Bank of America, N.A., in its capacity as Collateral
Agent:

 

Ramon Garcia, Agency Management Officer
GGIB Agency Management Central
Bank of America
901 Main St.
Dallas, TX  75202-3714
Telephone:  (214) 209-4126
Fax:                           (214) 290-9520
E-mail:             ramon.garcia@bankofamerica.com

 

18

--------------------------------------------------------------------------------


 

REVOLVER AGENT:

 

 

BANK OF AMERICA, N.A., in its capacity as Revolver Agent

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

Address for Notice to Bank of America, N.A., in its capacity as Revolver Agent:

 

Ramon Garcia, Agency Management Officer

GGIB Agency Management Central

Bank of America

901 Main St.

Dallas, TX  75202-3714

Telephone:  (214) 209-4126

Fax:                           (214) 290-9520

E-mail:             ramon.garcia@bankofamerica.com

 

19

--------------------------------------------------------------------------------


 

TERM LOAN AGENT:

 

 

BANK OF AMERICA, N.A., in its capacity as Term Loan Agent

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

Address for Notice to Bank of America, N.A., in its capacity as Term Loan Agent:

 

Ramon Garcia, Agency Management Officer

GGIB Agency Management Central

Bank of America

901 Main St.

Dallas, TX  75202-3714

Telephone:  (214) 209-4126

Fax:                           (214) 290-9520

E-mail:             ramon.garcia@bankofamerica.com

 

20

--------------------------------------------------------------------------------


 

REVOLVING LENDERS:

BANK OF AMERICA, N.A.
individually in its capacity as a
Lender

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

Address for Notice to Bank of America, N.A., in its capacity as a Revolving
Lender (for credit-related matters):

 

Bank of America, N.A.

231 South LaSalle Street

M/C:  IL1-231-10-35

Chicago, IL  60697

Attention: Matthew W. Sadler, Vice President, Global Portfolio Management, Real
Estate

Phone:  (312) 828-7107

Fax:  (312) 974-4970

E-mail:  matthew.w.sadler@bankofamerica.com

 

Address for Notice to Bank of America, N.A., in its capacity as a Revolving
Lender (for administrative matters):

 

Bank of America, N.A.

231 South LaSalle Street

Mail code:  IL1-231-10-30

Chicago, IL 60697

Attention: Charlene E. Wright-Jones, Assistant Vice President

Phone:  312-828-4160

Fax:  312-828-3950

E-mail:  charlene.wright-jones@bankofamerica.com

 

21

--------------------------------------------------------------------------------


 

TERM LOAN LENDERS:

BANK OF AMERICA, N.A.
individually in its capacity as a
Lender

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

Address for Notice to Bank of America, N.A., in its capacity as a Term Loan
Lender (for credit-related matters):

 

Bank of America, N.A.

231 South LaSalle Street

M/C:  IL1-231-10-35

Chicago, IL  60697

Attention: Matthew W. Sadler, Vice President, Global Portfolio Management, Real
Estate

Phone:  (312) 828-7107

Fax:  (312) 974-4970

E-mail:  matthew.w.sadler@bankofamerica.com

 

Address for Notice to Bank of America, N.A., in its capacity as a Term Loan
Lender (for administrative matters):

 

Bank of America, N.A.

231 South LaSalle Street

Mail code:  IL1-231-10-30

Chicago, IL 60697

Attention: Charlene E. Wright-Jones, Assistant Vice President

Phone:  312-828-4160

Fax:  312-828-3950

E-mail:  charlene.wright-jones@bankofamerica.com

 

22

--------------------------------------------------------------------------------


 

PRINCIPAL BORROWER:

U.S.  RESTAURANT  PROPERTIES OPERATING L.P.

 

 

 

By:  USRP MANAGING, INC.

 

 

 

 

By:

 

/s/ Stacy M. Riffe

 

 

 

Name:

Stacy M. Riffe

 

 

 

Title:

Chief Financial Officer

 

 

 

 

 

GENERAL SPE:

USRP FUNDING 2002-A, L.P.

 

 

 

By:  USRP (SFGP) 2, LLC

 

 

 

 

By:

 

/s/ Stacy M. Riffe

 

 

 

Name:

Stacy M. Riffe

 

 

 

Title:

Chief Financial Officer

 

 

 

 

 

S&C:

USRP (S&C), LLC

 

 

 

 

By:

 

/s/ Stacy M. Riffe

 

 

 

Name:

Stacy M. Riffe

 

 

 

Title:

Chief Financial Officer

 

 

 

 

 

HCI:

USRP/HCI PARTNERSHIP 1, L.P.

 

 

 

By:  USRP (JV1), LLC

 

 

 

 

By:

 

/s/ Stacy M. Riffe

 

 

 

Name:

Stacy M. Riffe

 

 

 

Title:

Chief Financial Officer

 

 

 

JV1:

USRP (JV1), LLC

 

 

 

 

By:

 

/s/ Stacy M. Riffe

 

 

 

Name:

Stacy M. Riffe

 

 

 

Title:

Chief Financial Officer

 

 

 

 

 

USRP Holding:

USRP HOLDING CORP.

 

 

 

 

By:

 

/s/ Stacy M. Riffe

 

 

 

Name:

Stacy M. Riffe

 

 

 

Title:

Chief Financial Officer

 

 

 

 

 

 

 

GENERAL PARTNER:

USRP MANAGING, INC.

 

 

 

 

By:

 

/s/ Stacy M. Riffe

 

 

 

Name:

Stacy M. Riffe

 

 

 

Title:

Chief Financial Officer

 

 

 

 

 

USRP REIT:

U.S. RESTAURANT PROPERTIES, INC.

 

 

 

 

 

 

By:

 

/s/ Stacy M. Riffe

 

 

 

Name:

Stacy M. Riffe

 

 

 

Title:

Chief Financial Officer

 

 

23

--------------------------------------------------------------------------------


 

SUBSIDIARY
GUARANTORS:

ARKANSAS RESTAURANTS #10, L.P., a Texas limited partnership

 

 

 

 

By: North American Restaurant Management, Inc.

 

 

 

 

 

By:

 

/s/ Stacy M. Riffe

 

 

 

Name:

Stacy M. Riffe

 

 

 

Title:

Chief Financial Officer

 

 

 

 

RESTAURANT PROPERTY PARTNERS, L.P., a Texas limited partnership

 

 

 

 

By: Restaurant Funding, Inc.

 

 

 

 

 

By:

 

/s/ Stacy M. Riffe

 

 

 

Name:

Stacy M. Riffe

 

 

 

Title:

Chief Financial Officer

 

 

 

 

USRP (66), LTD., a Texas limited partnership

 

 

 

 

By: USRP GP1, LLC

 

 

 

 

 

By:

 

/s/ Stacy M. Riffe

 

 

 

Name:

Stacy M. Riffe

 

 

 

Title:

Chief Financial Officer

 

 

 

 

USRP (FAIN 10), L.P., a Texas limited partnership

 

 

 

 

By: USRP GP5, LLC

 

 

 

 

 

By:

 

/s/ Stacy M. Riffe

 

 

 

Name:

Stacy M. Riffe

 

 

 

Title:

Chief Financial Officer

 

 

 

 

USRP (KATY), L.P., a Texas limited partnership

 

 

 

 

By: USRP GP8, LLC

 

 

 

 

 

By:

 

/s/ Stacy M. Riffe

 

 

 

Name:

Stacy M. Riffe

 

 

 

Title:

Chief Financial Officer

 

 

 

 

USRP (PAC), L.P., a Texas limited partnership

 

 

 

 

By: USRP (Cap), Inc.

 

 

 

 

 

By:

 

/s/ Stacy M. Riffe

 

 

 

Name:

Stacy M. Riffe

 

 

 

Title:

Chief Financial Officer

 

 

24

--------------------------------------------------------------------------------


 

 

USRP (QUEST), L.P., a Texas limited partnership

 

 

 

 

By: USRP GP4, LLC

 

 

 

 

 

By:

 

/s/ Stacy M. Riffe

 

 

 

Name:

Stacy M. Riffe

 

 

 

Title:

Chief Financial Officer

 

 

 

 

USRP (SAN ANTONIO), LTD., a Texas limited partnership

 

 

 

 

By: USRP GP, LLC

 

 

 

 

By:

 

/s/ Stacy M. Riffe

 

 

 

Name:

Stacy M. Riffe

 

 

 

Title:

Chief Financial Officer

 

 

 

 

USRP (T&C), L.P., a Texas limited partnership

 

 

 

 

By: USRP GP3, LLC

 

 

 

 

 

By:

 

/s/ Stacy M. Riffe

 

 

 

Name:

Stacy M. Riffe

 

 

 

Title:

Chief Financial Officer

 

 

 

 

BULLDOG MANAGEMENT, INC.

 

 

 

 

By:

 

/s/ Stacy M. Riffe

 

 

 

Name:

Stacy M. Riffe

 

 

 

Title:

Chief Financial Officer

 

 

 

 

 

 

 

NORTH AMERICAN RESTAURANT MANAGEMENT, INC.

 

 

 

 

By:

 

/s/ Stacy M. Riffe

 

 

 

Name:

Stacy M. Riffe

 

 

 

Title:

Chief Financial Officer

 

 

 

 

 

 

 

RESTAURANT FUNDING, INC.

 

 

 

 

By:

 

/s/ Stacy M. Riffe

 

 

 

Name:

Stacy M. Riffe

 

 

 

Title:

Chief Financial Officer

 

 

 

 

 

 

 

PINNACLE RESTAURANT GROUP, LLC, a Texas limited liability company

 

 

 

 

By:

 

/s/ Stacy M. Riffe

 

 

 

Name:

Stacy M. Riffe

 

 

 

Title:

Chief Financial Officer

 

 

 

 

 

 

 

USRP (ACQUISITION), LLC, a Texas limited liability company

 

 

 

 

By:

 

/s/ Stacy M. Riffe

 

 

 

Name:

Stacy M. Riffe

 

 

 

Title:

Chief Financial Officer

 

 

25

--------------------------------------------------------------------------------


 

 

USRP (BC), LLC, a Texas limited liability company

 

 

 

 

By:

 

/s/ Stacy M. Riffe

 

 

 

Name:

Stacy M. Riffe

 

 

 

Title:

Chief Financial Officer

 

 

 

 

 

 

 

USRP (BILL), LLC, a Texas limited liability company

 

 

 

 

By:

 

/s/ Stacy M. Riffe

 

 

 

Name:

Stacy M. Riffe

 

 

 

Title:

Chief Financial Officer

 

 

 

 

 

 

 

USRP (CAL), LLC, a Texas limited liability company

 

 

 

 

By:

 

/s/ Stacy M. Riffe

 

 

 

Name:

Stacy M. Riffe

 

 

 

Title:

Chief Financial Officer

 

 

 

 

 

 

 

USRP (CAP), INC. a Texas corporation

 

 

 

 

By:

 

/s/ Stacy M. Riffe

 

 

 

Name:

Stacy M. Riffe

 

 

 

Title:

Chief Financial Officer

 

 

 

 

 

 

 

USRP (CARROLL), LLC, a Texas limited liability company

 

 

 

 

By:

 

/s/ Stacy M. Riffe

 

 

 

Name:

Stacy M. Riffe

 

 

 

Title:

Chief Financial Officer

 

 

 

 

 

 

 

USRP (CENTRAL AVENUE), LLC, a Texas limited liability company

 

 

 

 

By:

 

/s/ Stacy M. Riffe

 

 

 

Name:

Stacy M. Riffe

 

 

 

Title:

Chief Financial Officer

 

 

 

 

 

 

 

USRP (CHRIS), LLC, a Texas limited liability company

 

 

 

 

By:

 

/s/ Stacy M. Riffe

 

 

 

Name:

Stacy M. Riffe

 

 

 

Title:

Chief Financial Officer

 

 

 

 

 

 

 

USRP (DEEDEE), LLC, a Texas limited liability company

 

 

 

 

By:

 

/s/ Stacy M. Riffe

 

 

 

Name:

Stacy M. Riffe

 

 

 

Title:

Chief Financial Officer

 

 

 

 

 

 

 

USRP (DON), LLC, a Texas limited liability company

 

 

 

 

By:

 

/s/ Stacy M. Riffe

 

 

 

Name:

Stacy M. Riffe

 

 

 

Title:

Chief Financial Officer

 

 

26

--------------------------------------------------------------------------------


 

 

USRP (FINANCE), LLC, a Texas limited liability company

 

 

 

 

By:

 

/s/ Stacy M. Riffe

 

 

 

Name:

Stacy M. Riffe

 

 

 

Title:

Chief Financial Officer

 

 

 

 

 

 

 

USRP (FRED), LLC, a Texas limited liability company

 

 

 

 

By:

 

/s/ Stacy M. Riffe

 

 

 

Name:

Stacy M. Riffe

 

 

 

Title:

Chief Financial Officer

 

 

 

 

 

 

 

USRP (GANT1), LLC, a Texas limited liability company

 

 

 

 

By:

 

/s/ Stacy M. Riffe

 

 

 

Name:

Stacy M. Riffe

 

 

 

Title:

Chief Financial Officer

 

 

 

 

 

 

 

USRP (GANT2), LLC, a Texas limited liability company

 

 

 

 

By:

 

/s/ Stacy M. Riffe

 

 

 

Name:

Stacy M. Riffe

 

 

 

Title:

Chief Financial Officer

 

 

 

 

 

 

 

USRP (GOLD), LLC, a Texas limited liability company

 

 

 

 

By:

 

/s/ Stacy M. Riffe

 

 

 

Name:

Stacy M. Riffe

 

 

 

Title:

Chief Financial Officer

 

 

 

 

 

 

 

USRP GP, LLC, a Texas limited liability company

 

 

 

 

By:

 

/s/ Stacy M. Riffe

 

 

 

Name:

Stacy M. Riffe

 

 

 

Title:

Chief Financial Officer

 

 

 

 

 

 

 

USRP GP1, LLC, a Texas limited liability company

 

 

 

 

By:

 

/s/ Stacy M. Riffe

 

 

 

Name:

Stacy M. Riffe

 

 

 

Title:

Chief Financial Officer

 

 

 

 

 

 

 

USRP GP3, LLC, a Texas limited liability company

 

 

 

 

By:

 

/s/ Stacy M. Riffe

 

 

 

Name:

Stacy M. Riffe

 

 

 

Title:

Chief Financial Officer

 

 

 

 

 

 

 

USRP GP4, LLC, a Texas limited liability company

 

 

 

 

By:

 

/s/ Stacy M. Riffe

 

 

 

Name:

Stacy M. Riffe

 

 

 

Title:

Chief Financial Officer

 

 

27

--------------------------------------------------------------------------------


 

 

USRP GP5, LLC, a Texas limited liability company

 

 

 

 

By:

 

/s/ Stacy M. Riffe

 

 

 

Name:

Stacy M. Riffe

 

 

 

Title:

Chief Financial Officer

 

 

 

 

 

 

 

USRP GP6, LLC, a Texas limited liability company

 

 

 

 

By:

 

/s/ Stacy M. Riffe

 

 

 

Name:

Stacy M. Riffe

 

 

 

Title:

Chief Financial Officer

 

 

 

 

 

 

 

USRP GP7, LLC, a Texas limited liability company

 

 

 

 

By:

 

/s/ Stacy M. Riffe

 

 

 

Name:

Stacy M. Riffe

 

 

 

Title:

Chief Financial Officer

 

 

 

 

 

 

 

USRP GP8, LLC, a Texas limited liability company

 

 

 

 

By:

 

/s/ Stacy M. Riffe

 

 

 

Name:

Stacy M. Riffe

 

 

 

Title:

Chief Financial Officer

 

 

 

 

 

 

 

USRP (ILLINOIS), LLC, a Texas limited liability company

 

 

 

 

By:

 

/s/ Stacy M. Riffe

 

 

 

Name:

Stacy M. Riffe

 

 

 

Title:

Chief Financial Officer

 

 

 

 

 

 

 

USRP (JENNIFER), LLC, a Texas limited liability company

 

 

 

 

By:

 

/s/ Stacy M. Riffe

 

 

 

Name:

Stacy M. Riffe

 

 

 

Title:

Chief Financial Officer

 

 

 

 

 

 

 

USRP (JONES), LLC, a Texas limited liability company

 

 

 

 

By:

 

/s/ Stacy M. Riffe

 

 

 

Name:

Stacy M. Riffe

 

 

 

Title:

Chief Financial Officer

 

 

 

 

 

 

 

USRP (JV2), LLC, a Texas limited liability company(1)

 

 

 

 

By:

 

/s/ Stacy M. Riffe

 

 

 

Name:

Stacy M. Riffe

 

 

 

Title:

Chief Financial Officer

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

(1)  NOTE – ALTHOUGH INCLUDED IN THE EXECUTED SIGNATURE PAGES OF THIS DOCUMENT,
THE JV2 ENTITY HAS BEEN DELETED AS A GUARANTOR UNDER EACH OF THE REVOLVING
CREDIT AGREEMENT AND THE TERM LOAN AGREEMENT– IT IS NOT A CONSOLIDATED PARTY AND
WAS INCLUDED BY THE BORROWER IN ITS LIST OF SUNSIDIARY GUARANTORS IN ERROR

 

28

--------------------------------------------------------------------------------


 

 

USRP (MANAGER), LLC, a Texas limited liability company

 

 

 

 

By:

 

/s/ Stacy M. Riffe

 

 

 

Name:

Stacy M. Riffe

 

 

 

Title:

Chief Financial Officer

 

 

 

 

 

 

 

USRP (MIDON), LLC, a Texas limited liability company

 

 

 

 

By:

 

/s/ Stacy M. Riffe

 

 

 

Name:

Stacy M. Riffe

 

 

 

Title:

Chief Financial Officer

 

 

 

 

 

 

 

USRP (MINNESOTA), LLC, a Texas limited liability company

 

 

 

 

By:

 

/s/ Stacy M. Riffe

 

 

 

Name:

Stacy M. Riffe

 

 

 

Title:

Chief Financial Officer

 

 

 

 

 

 

 

USRP (MISSOURI), LLC, a Texas limited liability company

 

 

 

 

By:

 

/s/ Stacy M. Riffe

 

 

 

Name:

Stacy M. Riffe

 

 

 

Title:

Chief Financial Officer

 

 

 

 

 

 

 

USRP (MOLLY), LLC, a Texas limited liability company

 

 

 

 

By:

 

/s/ Stacy M. Riffe

 

 

 

Name:

Stacy M. Riffe

 

 

 

Title:

Chief Financial Officer

 

 

 

 

 

 

 

USRP (PALMA), LLC, a Texas limited liability company

 

 

 

 

By:

 

/s/ Stacy M. Riffe

 

 

 

Name:

Stacy M. Riffe

 

 

 

Title:

Chief Financial Officer

 

 

 

 

 

 

 

USRP (PAT), LLC, a Texas limited liability company

 

 

 

 

By:

 

/s/ Stacy M. Riffe

 

 

 

Name:

Stacy M. Riffe

 

 

 

Title:

Chief Financial Officer

 

 

 

 

 

 

 

USRP (POPEYE’S), LLC, a Texas limited liability company

 

 

 

 

By:

 

/s/ Stacy M. Riffe

 

 

 

Name:

Stacy M. Riffe

 

 

 

Title:

Chief Financial Officer

 

 

 

 

 

 

 

USRP (RIBBIT), LLC, a Texas limited liability company

 

 

 

 

By:

 

/s/ Stacy M. Riffe

 

 

 

Name:

Stacy M. Riffe

 

 

 

Title:

Chief Financial Officer

 

 

29

--------------------------------------------------------------------------------


 

 

USRP (SARAH), LLC, a Texas limited liability company

 

 

 

 

By:

 

/s/ Stacy M. Riffe

 

 

 

Name:

Stacy M. Riffe

 

 

 

Title:

Chief Financial Officer

 

 

 

 

 

 

 

USRP (ST.  LOUIS), LLC, a Texas limited liability company

 

 

 

 

By:

 

/s/ Stacy M. Riffe

 

 

 

Name:

Stacy M. Riffe

 

 

 

Title:

Chief Financial Officer

 

 

 

 

 

 

 

USRP (STEVE), LLC, a Texas limited liability company

 

 

 

 

By:

 

/s/ Stacy M. Riffe

 

 

 

Name:

Stacy M. Riffe

 

 

 

Title:

Chief Financial Officer

 

 

 

 

 

 

 

USRP (SUSI), LLC, a Texas limited liability company

 

 

 

 

By:

 

/s/ Stacy M. Riffe

 

 

 

Name:

Stacy M. Riffe

 

 

 

Title:

Chief Financial Officer

 

 

 

 

 

 

 

USRP (SYBRA), LLC, a Texas limited liability company

 

 

 

 

By:

 

/s/ Stacy M. Riffe

 

 

 

Name:

Stacy M. Riffe

 

 

 

Title:

Chief Financial Officer

 

 

 

 

 

 

 

USRP (VALERIE), LLC, a Texas limited liability company

 

 

 

 

By:

 

/s/ Stacy M. Riffe

 

 

 

Name:

Stacy M. Riffe

 

 

 

Title:

Chief Financial Officer

 

 

30

--------------------------------------------------------------------------------


 

 

PINNACLE RESTAURANT GROUP II, LLC

 

 

 

 

By:

 

/s/ Stacy M. Riffe

 

 

 

Name:

Stacy M. Riffe

 

 

 

Title:

Chief Financial Officer

 

 

 

 

 

 

 

USRP (CAROLINA), LTD.

 

 

 

By:

Restaurant Acquisition Corp.

 

 

 

 

 

 

 

 

 

By:

 

/s/ Stacy M. Riffe

 

 

 

Name:

Stacy M. Riffe

 

 

 

Title:

Chief Financial Officer

 

 

 

 

 

 

 

USRP (LINCOLN), LTD.

 

 

 

By:

Restaurant Acquisition Corp.

 

 

 

 

 

 

 

 

 

By:

 

/s/ Stacy M. Riffe

 

 

 

Name:

Stacy M. Riffe

 

 

 

Title:

Chief Financial Officer

 

 

 

 

 

 

 

USRP (NORMAN), LTD.

 

 

 

By:

Restaurant Acquisition Corp.

 

 

 

 

 

 

 

 

 

By:

 

/s/ Stacy M. Riffe

 

 

 

Name:

Stacy M. Riffe

 

 

 

Title:

Chief Financial Officer

 

 

 

 

 

 

 

U.S. RESTAURANT PROPERTIES DEVELOPMENT L.P.

 

 

 

 

By:

Restaurant Contractor Corp.

 

 

 

 

 

 

 

 

 

By:

 

/s/ Stacy M. Riffe

 

 

 

Name:

Stacy M. Riffe

 

 

 

Title:

Chief Financial Officer

 

 

 

 

 

 

 

RESTAURANT RENOVATION PARTNERS, L.P.

 

 

 

By:

Restaurant Acquisition Corp.

 

 

 

 

 

 

 

 

 

By:

 

/s/ Stacy M. Riffe

 

 

 

Name:

Stacy M. Riffe

 

 

 

Title:

Chief Financial Officer

 

 

 

 

 

 

 

RESTAURANT ACQUISITION CORP.

 

 

 

 

By:

 

/s/ Stacy M. Riffe

 

 

 

Name:

Stacy M. Riffe

 

 

 

Title:

Chief Financial Officer

 

 

31

--------------------------------------------------------------------------------


 

 

RESTAURANT CONTRACTOR CORP.

 

 

 

 

By:

 

/s/ Stacy M. Riffe

 

 

 

Name:

Stacy M. Riffe

 

 

 

Title:

Chief Financial Officer

 

 

 

 

 

 

 

USRP RENOVATION CORP.

 

 

 

 

By:

 

/s/ Stacy M. Riffe

 

 

 

Name:

Stacy M. Riffe

 

 

 

Title:

Chief Financial Officer

 

 

 

 

 

 

 

USRP (Green), LLC, a Texas limited liability company

 

 

 

 

By:

 

/s/ Stacy M. Riffe

 

 

 

Name:

Stacy M. Riffe

 

 

 

Title:

Chief Financial Officer

 

 

 

 

 

 

 

USRP (Martin), LLC, a Texas limited liability company

 

 

 

 

By:

 

/s/ Stacy M. Riffe

 

 

 

Name:

Stacy M. Riffe

 

 

 

Title:

Chief Financial Officer

 

 

 

 

 

 

 

USRP (SFGP)2, LLC, a Texas limited liability company

 

 

 

 

By:

 

/s/ Stacy M. Riffe

 

 

 

Name:

Stacy M. Riffe

 

 

 

Title:

Chief Financial Officer

 

 

 

 

 

 

 

USRP (SHOPORT)1, LLC, a Texas limited liability company

 

 

 

 

By:

 

/s/ Stacy M. Riffe

 

 

 

Name:

Stacy M. Riffe

 

 

 

Title:

Chief Financial Officer

 

 

 

 

 

 

 

USRP (Warren), LLC, a Texas limited liability company

 

 

 

 

By:

 

/s/ Stacy M. Riffe

 

 

 

Name:

Stacy M. Riffe

 

 

 

Title:

Chief Financial Officer

 

 

 

 

 

 

 

USRP (KRUSE), LLC, a Texas limited liability company

 

 

 

 

By:

 

/s/ Stacy M. Riffe

 

 

 

Name:

Stacy M. Riffe

 

 

 

Title:

Chief Financial Officer

 

 

 

 

 

 

 

USRP (PETERS), LLC, a Texas limited liability company

 

 

 

 

By:

 

/s/ Stacy M. Riffe

 

 

 

Name:

Stacy M. Riffe

 

 

 

Title:

Chief Financial Officer

 

 

32

--------------------------------------------------------------------------------


 

 

USRP (ADAMS), L.P.

 

 

 

 

By:

USRP GP7, LLC

 

 

 

 

 

 

 

 

 

By:

 

/s/ Stacy M. Riffe

 

 

 

Name:

Stacy M. Riffe

 

 

 

Title:

Chief Financial Officer

 

 

 

 

 

 

 

USRP (Maier), L.P.

 

 

 

 

By:

USRP GP6, LLC

 

 

 

 

 

 

 

 

 

By:

 

/s/ Stacy M. Riffe

 

 

 

Name:

Stacy M. Riffe

 

 

 

Title:

Chief Financial Officer

 

 

 

 

 

 

 

USRP (SHO)1, L.P.

 

 

 

 

By:

USRP (SHOPORT)1, LLC

 

 

 

 

 

 

 

 

 

By:

 

/s/ Stacy M. Riffe

 

 

 

Name:

Stacy M. Riffe

 

 

 

Title:

Chief Financial Officer

 

 

 

 

 

 

Address for Notice to All/Any Credit Parties:

 

 

 

 

U.S.  Restaurant Properties Operating, L.P.

 

 

c/o U.S. Restaurant Properties, Inc.

 

 

12240 Inwood Road, Suite 300

 

 

Dallas, TX 75244

 

 

Attn:  Stacy M. Riffe, CFO

 

 

Telephone: (972) 387-1487, ext 112

 

 

Telecopy: (972) 490-9119

 

 

[remainder of page left intentionally blank – additional schedules and exhibits
to follow]

 

33

--------------------------------------------------------------------------------


 

Schedule      – Form of ICA Joinder Agreement

 

ICA JOINDER AGREEMENT, dated                               , 200    , among BANK
OF AMERICA, N.A. as Collateral Agent and
                                                  , as transferee of [Revolving
Loan Obligations and Revolving Loans / Term Loan Obligations and Term Loans] in
aggregate amount of                            [provide Commitment and Loan
amounts for Revolving Lenders and Loan amount for Term Loan Lenders] (the
“Transferred Obligation”) (the “Transferee”).

 

1.                                       In accordance with Section 6.7 of the
Intercreditor Agreement dated as of November 4, 2003 among BANK OF AMERICA, N.A.
as Collateral Agent, U.S.  RESTAURANT PROPERTIES OPERATING L.P., a Delaware
limited partnership (“USRP Operating” or the “Principal Borrower”), USRP FUNDING
2002-A, L.P., a Texas limited partnership (the “General SPE”); USRP (S&C), LLC,
a Texas limited liability company (“S&C”), USRP (JV1), LLC, a Texas limited
liability company (“JV1”), USRP/HCI PARTNERSHIP 1, L.P., a Texas limited
partnership (“HCI”),USRP HOLDING CORP., a Texas corporation (“USRP Holding”; and
together with the Principal Borrower, the General SPE, S&C, JV1 and HCI, the
“Borrower”), the Guarantors referenced therein and certain of the Borrowers’
creditors listed therein, and their successors and assigns (the “Intercreditor
Agreement”), the Transferee agrees to be bound by and have the rights and
obligations of a party to, the Intercreditor Agreement in all respects as if it
were an original party thereto, and, in accordance with Section 6.3 of the
Intercreditor Agreement, shall be a “Secured Party” in accordance with the terms
thereof.

 

2.                                       Sections 6.5, 6.6 and 6.9 to the
Intercreditor Agreement are hereby incorporated herein by reference.

 

3.                                       For the purpose of Section 6.2 of the
Intercreditor Agreement, the address for notices to the Transferee shall be as
set forth below its signature.

 

IN WITNESS HEREOF, the parties hereto have executed this Agreement as of the
date first written above.

 

 

 

[TRANSFEREE]

 

 

 

 

 

 

 

 

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

 

 

 

 

 

Address for notice:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[Collateral Agent]

 

 

 

Name:

Title:

 

34

--------------------------------------------------------------------------------